        Case 20-10189          Doc 20    Filed 05/11/20     Entered 05/11/20 14:48:33           Page 1 of 1

Form ODISMISSINGCH7.341.8/08



                               UNITED STATES BANKRUPTCY COURT
                                     Middle District of Louisiana
                                                Case No.: 20−10189
                                                   Chapter: 13

In Re: Debtor(s):

   Clara Fay North Howze
   aka Fay Howze, aka C. Fay North Howze
   33268 N. Doyle Road
   Holden, LA 70744

Social Security No.:

   xxx−xx−1819

Employer's Tax I.D. No.:




                                          ORDER OF DISMISSAL



      Considering the trustee's Proceeding Memorandum stating that the debtor(s) failed to attend the meeting of
creditors, pursuant to §341(a),

      IT IS ORDERED that this case DISMISSED and the automatic stay is terminated.

      IT IS FURTHER ORDERED that the trustee will be discharged from and relieved of his or her trust upon
closing of the case.

      Baton Rouge, Louisiana, 5/11/20.




                                              s/Douglas D. Dodd
                                            DOUGLAS D. DODD
                                    UNITED STATES BANKRUPTCY JUDGE
